Case 1:19-cv-00293-MJR Document 12 Filed 06/02/20 Page 1 of 14

‘ i

[RY
(>
{D)

UNITED STATES DISTRICT COURT \ (MUN =2 20200
WESTERN DISTRICT OF NEW YORK LS 3

 

LISA A. BALISTRIERI,
19-CV-293-MJR
DECISION AND ORDER
Plaintiff,

-\V-

ANDREW SAUL,
Commissioner of Social Security,

Defendant.

 

Pursuant to 28 U.S.C. §636(c), the parties consented to have a United States
Magistrate Judge conduct all proceedings in this case. (Dkt. No. 11).

Plaintiff Lisa A. Balistrieri brings this action pursuant to 42 U.S.C. §§405(g) and
1383(c)(3) seeking judicial review of the final decision of the Commissioner of Social
Security finding him ineligible for Supplemental Security Income (“SSI”) under the Social
Security Act (the “Act”). Both parties have moved for judgment on the pleadings pursuant
to Rule 12(c) of the Federal Rules of Civil Procedure. For the following reasons, Plaintiff's
motion (Dkt. No. 8) is granted, the Commissioner’s motion (Dkt. No. 9) is denied, and the
case is remanded.

BACKGROUND"

Plaintiff protectively filed an application for SSI on December 2, 2015, alleging a

disability as of December 2, 2014, due to emphysema, chronic obstructive pulmonary

disease (“COPD”), back issues, depression, and posttraumatic stress disorder. (Tr. 97,

 

' The Court assumes the parties’ familiarity with the record in this case.

 
Case 1:19-cv-00293-MJR Document 12 Filed 06/02/20 Page 2 of 14

257, 290).* Her claim was initially denied April 4, 2016. (Tr. 162). On April 17, 2016,
Plaintiff filed a timely written request for a hearing. (Tr. 178-180).

On March 6, 2018, a video hearing was conducted by Administrative Law Judge
("ALJ") Elizabeth Ebner. (Tr. 116-155). The ALJ appeared jin Falls Church, Virginia.
Plaintiff appeared, along with her attorney, in Buffalo, New York. A vocational expert also
appeared.

On April 24, 2018, the ALJ issued a decision-finding Plaintiff not disabled. (Tr. 97-
115). That decision became final when on January 7, 2019, the Appeals Council denied
her request for review. (Tr. 1-7). This action followed.

DISCUSSION

I, Scope of Judicial Review

The Court's review of the Commissioner’s decision is deferential. Under the Act,
the Commissioner's factual determinations “shall be conclusive” so long as they are
“supported by substantial evidence,” 42 U.S.C. §405(g), that is, supported by “such
relevant evidence as a reasonable mind might accept as adequate to. support [the]
conclusion,” Richardson v. Perales, 402 U.S. 389, 40" (1971) (internal quotation marks
and citation omitted). “The substantial evidence test applies not only to findings on basic
evidentiary facts, but also to inferences and conclusions drawn from the facts.” Smith v.
Colvin, 17 F. Supp. 3d 260, 264 (W.D.N.Y. 2014). “Where the Commissioner’s decision
rests on adequate findings supported by evidence having rational probative force,” the
Court may “not substitute [its] judgment for that of the Commissioner.” Veino v. Bamhart,

312 F.3d 578, 586 (2d Cir. 2002). Thus, the Court's task is to ask “‘whether the record,

 

2 References to “Tr.” are to the administrative record in this case.

-2-

 
Case 1:19-cv-00293-MJR Document 12 Filed 06/02/20 Page 3 of 14

read as a whole, yields such evidence as would allow a reasonable mind to accept the
conclusions reached’ by the Commissioner.” Silvers v. Colvin, 67 F. Supp. 3d 570, 574
(W.D.N.Y, 2014) (quoting Sample v. Schweiker, 694 F.2d 639, 642 (9th Cir. 1982)).

Two related rules follow from the Act’s standard of review. The first is that “Tit is
the function of the [Commissioner], not [the Court], to resolve evidentiary conflicts and to
appraise the credibility of witnesses, including the claimant.” Carroll v. Sec’y of Health &
Human Servs., 705 F.2d 638, 642 (2d Cir. 1983). The second rule is that “[glenuine
conflicts in the medical evidence are for the Commissioner to resolve.” Veino, 312 F.3d
at 588. While the applicable standard of review is deferential, this does not mean that the
Commissioner's decision is presumptively correct. The Commissioner's decision is, as
described above, subject to remand or reversal if the factual conclusions on which it is
based are not supported by substantial evidence. Further, the Commissioner's factual
conclusions must be applied to the correct legal standard. Kohler v. Astrue, 546 F.3d
260, 265 (2d Cir. 2008). Failure to apply the correct legal standard is reversible error. /d.

ll. Standards for Determining “Disability” Under the Act

A “disability” is an inability “to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment which can be expected to
result in death or which has lasted or can be expected to last for a continuous period of
not less than twelve (12) months.” 42 U.S.C. §§423(d)(1)(A), 1382c(a)(3)(A). The
Commissioner may find the claimant disabled “only if his physical or mental impairment
or impairments are of such severity that he is not only unable to do his previous work but
cannot, considering his age, education, and work experience, engage in any other kind

of substantial gainful work which exists in the national economy, regardless of whether

-3-

 
Case 1:19-cv-00293-MJR Document 12 Filed 06/02/20 Page 4 of 14

such work exists in the immediate area in which he lives, or whether a specific job vacancy
exists for him, or whether he would be hired if he applied for work.” /d. §§423(d)(2)(A),
1382c(a)(3)(B). The Commissioner must make these determinations based on “objective
medical facts, diagnoses or medical opinions based ‘on these facts, subjective evidence
of pain or disability, and . . . [the claimant’s] educational background, age, and work
experience.” Dumas v. Schweiker, 712:F.2d 1545, 1550 (2d Cir. 1983) (first alteration in
original) (quoting Miles v. Harris, 645 F.2d 122, 124 (2d Cir. 1981)).

To guide the assessment of whether a claimant is disabled, the Commissioner has
promulgated a “five-step sequential evaluation process.” 20 C.F.R. §§404.1520(a)(4),
416.920(a)(4). First, the Commissioner determines whether the claimant is “working” and
whether that work “is substantial gainful activity.” fd. §§404.1520(b), 416.920(b). If the
claimant is engaged in substantial gainful activity, the claimant is “not disabled regardless
of [his or her] medical condition or . . . age, education, and work experience.” Id.
§§404.1520(b), 416.920(b). Second, if the claimant is not engaged in substantial gainful
activity, the Commissioner asks whether the claimant has a “severe impairment.” /d.
§§404.1520(c), 416.920(c). To make this determination, the Commissioner. asks whether
the claimant has “any impairment or combination of impairments which significantly limits
{the claimant's] physical or mental ability to do basic work activities.” fd. §§404.1520(c),
416.920(c). As with the first step, if the claimant does not have-a severe impairment, he
or she is not disabled regardless of any other factors or considerations. id.
§§404.1520(c), 416.920(c). Third, if the claimant does have a severe impairment, the
Commissioner asks two additional questions: first, whether that severe impairment meets

the Act’s duration requirement, and second, whether the.severe impairment is either listed

-4-

 
Case 1:19-cv-00293-MJR Document 12 Filed 06/02/20 Page 5 of 14

in Appendix 1 of the Commissioner's regulations or is “equal to” an impairment listed in
Appendix 1. /d. §§404.1520(d), 416.920(d). If the claimant satisfies both requirements
of step three, the Commissioner will find that he or she is disabled without regard to his
or her age, education, and work experience. /d. §§404.1520(d), 416:920(d).

If the claimant does not have the severe impairment required by step three, the
Commissioners analysis proceeds to steps four and five. Before doing so, the
Commissioner must “assess and make a finding about [the claimant’s] residual functional
capacity [“RFC"] based on all the relevant medical and other evidence” in the record. /d.
§§404.1520(e), 416.920(e). RFC “is the most [the claimant] can still do despite [his or
her] limitations.” fd. §§404.1545(a)(1), 416.945(a)(1). The Commissioner's assessment
of the claimant's RFC is then applied at steps four and five. At step four, the
Commissioner “compare{s] [the] residual functional capacity assessment .. . with the
physical and mental demands of [the claimant's] past relevant work.” fa. §§404.1520(f),
416.920(f). If, based on that comparison, the claimant is able to perform his or her past
relevant work, the Commissioner will find that the claimant is not disabled within the
meaning of the Act. fd. §§404.1520(f), 416.920(f). Finally, if the claimant cannot perform
his or her past relevant work or does not have any past relevant work, then at the fifth
step the Commissioner considers whether, based on the claimant’s RFC, age, education,
and work experience, the claimant “can make an adjustment to other work.” /d.
§§404.1520(g)(1), 416.920(g)(1). If the claimant can adjust to other work, he or she is
not disabled. /d. §§404.1520(g)(1), 416.920(g)(1). If, however, the claimant cannot
adjust to other work, he or she is disabled within the meaning of the Act. /d.

§§404.1520(g)(1), 416.920(g)(1).
Case 1:19-cv-00293-MJR Document 12 Filed 06/02/20 Page 6 of 14

The burden through steps one through four described above rests on the claimant.
If the claimant carries his burden through the first four steps, “the burden then shifts to
the [Commissioner] to show there is other gainful work in the national economy which the
claimant could perform.” Carroll, 705 F.2d at 642.

lt. The ALJ's Decision

The ALJ followed the required five-step analysis for evaluating disability claims.
Under step one, the ALJ found that Plaintiff had not engaged in substantial since
December 2, 2015, the application date. (Tr. 99). At step two, the ALJ concluded that
Plaintiff had the following severe impairments: substance abuse disorders; anxiety
disorder; affective disorder; lumbar degenerative disc disease, and COPD. /d. At. step
three, the ALJ found that Plaintiff did not have an impairment or combination of
impairments that meets or medically equals the severity of one of the listed impairments.

id. Before proceeding to step four, the ALJ assessed Plaintiffs RFC, in pertinent part, as

follows:

[T]he claimant has the residual functional capacity to perform
light work ... . However, after standing for 45 minutes, she
requires the freedom to sit for one to two minutes without
going off task or leaving the workstation. She can occasionally
climb ramps and stairs, balance, stoop, and crouch, and can
never kneel, crawl, or climb ladders, ropes, or scaffolds. She
can tolerate occasional exposure io dusts, odors, fumes,
pulmonary irritants, extreme heat and cold, humidity, wetness,
and vibrations, and can never have exposure to unprotected
heights or dangerous moving mechanical parts. [Plaintiff] can
perform simple work-related decisions, occasional workplace
changes, and occasional interaction with supervisors,
coworkers, and the public. She would be further off-task up to
five percent of any eight-hour workday in addition to normal
breaks.

 
Case 1:19-cv-00293-MJR Document 12 Filed 06/02/20 Page 7 of 14

(Tr. 102). Proceeding to step four, the ALJ found that Plaintiff has no past relevant work.
(Tr. 109). At step five, the ALJ found that, considering Plaintiffs age, education, work
experience, and RFC, there are jobs that exist in significant numbers in the national
economy that she can perform, such as Folder, Inspector, and Packager. (Tr. 110).
Accordingly, the ALJ concluded that Plaintiff is not disabled under the Act. (Tr. 111).

IV. Plaintiffs Challenge

Plaintiff argues that the ALJ erred by making her RFC determination without
medical opinion evidence and instead relied on her own lay opinion. Therefore, Plaintiff
argues, the ALJ's RFC determination is not supported by substantial evidence and the
case must remanded. The Court agrees.

An RFC assessment “is the most [a claimant] can still do despite [their] limitations.”
20 C.F.R. § 404.1545. An ALJ must assess the claimant's RFC by using “all the relevant
evidence in [the] case record.” {d. ‘However, there must be “substantial medical evidence
to support [her] opinion.” Salone v. Berryhill, No. 6:16-CV-06491-MAT, 2018 WL
6333421, at *2 (W.D.NLY. Dec. 5, 2018) (quoting Goldthrite v. Astrue, 535 F.Supp.2d.
329, 339 (W.D.N.Y. 2008) (remanding when RFC finding not supported by substantial
evidence). An ALJ is not qualified to rely on only “raw medical data” to determine
Plaintiff's limitations or to craft an RFC. Henderson v. Berryhill, 312 F. Supp. 3d 364, 371
(W.D.N.Y. 2018) (holding ALJ was not permitted to rely on treatment notes to craft an
RFC after rejecting medical opinions). Rather, an ALJ should rely on medical opinion
evidence, based on that raw data, to address the claimant's “functional or work capacity
limitations.” Jermyn v. Colvin, No. 13-CV-5093 (MKB), 2015 WL 1298997, at *19

(E.D.N.Y. Mar. 23, 2015) (remanding when ALJ relied on record with no expression of

 
Case 1:19-cv-00293-MJR Document 12 Filed 06/02/20 Page 8 of 14

functional limitations); see Perkins v. Berryhill, No. 17-CV-6327-FPG, 2018 WL 3372964,
at *4 (W.D.N.Y. July 11, 2018) (citing Ford v. Colvin, No. 12-CV-301A, 2013 WL.4718615,
at “8 (W.D.N.Y. Sept. 3, 2013) (remanding where ALJ did not explain how Plaintiff's
treaiment evidence supported his RFC findings).

“Where the record is ‘devoid of any opinions from ... medical sources regarding
[the] Plaintiff's functional or work capacity limitations, ... the ALJ [is] obligated to develop
the record and obtain RFC assessments[.]” Sa/one, 2018 WL 6333421, at *2 (quoting
Jermyn, 2015 WL 1298997, at *19). Failure to do so requires remand. /d.: see Evans v.
Berryhill, No. 16-C\V-801 (MAT), 2018 WL 1377122, at *3 (W.D.N.Y. Mar. 19, 2018) (citing
Snyder v. Colvin, No. 5:13-CV-585 GLS/ESH, 2014 WL 3107962, at *4 (N.D.N.Y. July 8,
2014)) (remanding when ALJ relied on lay interpretation of medical records leaving a gap
regarding functional limitations).

Here, the ALJ did not rely on any opinion evidence to determine the physical or
mental limitations for Plaintiffs RFC. With regard to physical limitations, there were no
medical opinions in the record to which the ALJ could assign a weight. Instead, she relied
on raw treatment notes from Plaintiff's medical record to determine Plaintiffs RFC. With
regard to menial limitations, the only opinion the ALJ considered was that of consultative
psychological examiner, Dr. Gina Zali, Psy.D. (Tr 108-109). She assigned Dr. Zali’s
opinion only “some weight,” noting that it did not consider Plaintiffs drug use. (Tr. 109).
This failure to rely on medical opinion evidence was error. See Henderson, 312 F. Supp.

3d at 371.

Despite there being no opinions assessing Plaintiff's physical functioning, the ALJ

 
Case 1:19-cv-00293-MJR Document 12 Filed 06/02/20 Page 9 of 14

found that Plaintiff could perform, light work with additional limitations. (Tr. 102). In
making this finding, the ALJ restated treatment evidence from the record. it is unclear,
however, how they ALJ came to this RFC. Light work consists of “lifting no more than 20
pounds at a time with frequent lifting or carrying of objects weighing up to 10 pounds.”
and “requires a good deal of walking or standing, or when it involves sitting most of the
time with some pushing and pulling of arm or leg controls.” 20 C.F.R. § 404.1567. The
ALJ's recitation of evidence did not show how Plaintiff could be expected to perform light
work.

The ALJ needed to “tether” her finding that Plaintiff could perform light work to a
medical opinion. See Garcia Medina v. Comm'rof Soc. Sec., No. 17-CV-6793-JWEF, 2019
WL 1230081, at *2 (W.D.N.Y. Mar. 15, 2019). Because the ALJ “did not give controiling
or substantial weight to any opinion that supported the RFC, it is unclear precisely where
the limitations set forth in the RFC came from and why they did not go further.” /d.
Without a medical opinion, it is unclear how the ALJ determined that Plaintiff could
perform light work. This was error. See Sherry v. Berryhill, No. 1:17CV01102 (HBF),
2019 WL 441597, at *5 (W.D.NLY. Feb. 5, 2019) (“The Court cannot conclude that there
was substantial evidence to support the ALJ’s RFC determination that plaintiff was
capable of light work with restrictions and is left without a clear indication of how the ALJ
reached the RFC determination without resorting to impermissible interpretation of raw
medical data.”); see also Dennis v. Colvin, 195 F. Supp. 3d 469, 474 (W.D.N.Y, 2016)
(“[Without opinions from the medical professionals concerning the impact of these results

on Plaintiff's RFC, the ALJ simply concluded that Plaintiff was capable of performing light

work. This was error.”).

 
Case 1:19-cv-00293-MJR Document 12 Filed 06/02/20 Page 10 of 14

While there may be some instances where an ALJ may rely on common senée to
make an RFC determination without medical opinion evidence, this is not one of them.
See Moore v. Colvin, No. 6:15-CV-06281 EAW, 2016 WL 4766345, at *16 (W.D.NLY.
Sept. 13, 2016) (citing Rosa v. Callahan, 168 F.3d 72, 79 (2d Cir. 1999) (holding that an
ALJ is not entitled, as a non-expert, to interpret the voluminous evidence of Plaintiff's
physical impairments using common sense)). In order to determine an RFC without
opinion the evidence, the record must show /imitations that have “measured, quantified,
or described” themselves in a way that “permits reasonable inferences’ of the claimant’s
RFC. Hoehn v. Colvin, No. 14-CV-6401L, 2016 WL 241365, at *3-4 (W.D.N.Y. Jan. 21,
2016). The record should “specifically indicate the extent to which plaintiff's ... injuries
can be expected to affect his [or her] ability to perform the physical requirements of work.”
id.

Here, there were no medical opinions and the ALJ relied on her own lay
interpretation of medical evidence. For example, the ALJ considered Plaintiff's MRI which
demonstrated mild straightening of the lumbar lordosis, mild hypertrophy of the facet
joints at L2-L3, facet arthropathy and bulge with compression of the exciting L3 nerve root
at L3-L4, and L4-L5 disc desiccation and degeneration with left posterior ridging and
bulge mildly encroaching on and narrowing the left foramen, with mild facet arthrosis. (Tr.
517). This is not the sort of evidence that was “measured, quantified or described” in a
way that would permit reasonable inference by a lay person of Plaintiffs RFC. See Hoehn
v. Colvin, 2016 WL 241365, at *3-4. While the record certainly suggested limitations, it
was not specific enough for the ALJ to make a finding without a medical opinion.

Examinations revealed limited range of motion with pain and tenderness, and Plaintiff

-10-

 
Case 1:19-cv-00293-MJR Document 12 Filed 06/02/20 Page 11 of 14

received a variety of pain medications including hydrocodone, Tylenol-codeine. (Tr. 416,
424, 437, 439, 454, 514, 524, 527). Again, these did not “specifically indicate” the level
of work Plaintiff could perform. See Hoehn v. Colvin, 2016 WL 241365, at *3-4.

The ALJ’s failure to rely on medical opinion evidence is particularly problematic
here because her physical RFC determination is so highly specific. For example, the ALJ
noted that Plaintiff could perform light work, but with a specific standing limitation. She
limited Plaintiff to standing for 45 minutes with the ability to sit for one to two minutes
afterwards. (Tr. 102). It is not clear, however, how the ALJ determined this limitation.
While the record noted Plaintiff had problems standing, there is nothing in the record
regarding how long she could stand. (Tr. 414). Further, at the administrative hearing,
Plaintiff did not testify as to how long she could sit or stand. (Tr. 138-39). An ALJ may
not base such assessments on her “own surmise.” Cosnyka v. Colvin, 576 F. App'’x.43,
46 (2d Cir. 2014) (remanding when ALJ incorporated a six minute break time into the RFC
without any supporting evidence). Failure to provide medical opinion evidence in support
of a highly specific RFC statement requires remand. See Heckman v. Comm'r of Soc.
Sec., No. 18-CV-6032, 2019 WL 1492868, at *3 (W.D.N.Y. Apr. 4, 2019) (remanding
where ALJ made highly specific finding that plaintiff could stand for one to two minutes
after standing 60 minutes); McGilothin v. Berryhill, No. 1:17-C\VV-00776-MAT, 2019 WL
1499140, at *4 (W.D.N.Y. Apr. 4, 2019) (remanding where it was “unclear” how opinion
evidence supported ALJ’s highly specific RFC that Plaintiff could alternate “after twenty
minutes to sitting for ten minutes”); Reyes v. Berryhill, No. 17-CV-1194, 2018 WL

5839276, at *5 (W.D.N.Y. Nov. 8, 2018) (“It is unclear to the Court: how the ALJ, who is

-41-
Case 1:19-cv-00293-MJR Document 12 Filed 06/02/20 Page 12 of 14

not a medical professional, was able to make this highly specific determination without
reliance on a medical opinion.”); Perkins v. Berryhill, No. 17-CV-6327-FPG, 2018

WL 3372964, at *4 (W.D.NLY. July 11, 2018) (remanding where ALJ failed to explain
RFC's highly specific visual limitations); Tomicki v. Berryhill, No. 15-C\VV-847-RJA-MJR,
2018 WL 703118, at *5 (W.D.N.Y. Jan. 11, 2018), report and recommendation adopted,
No. 1:15-CV-00847 (MAT), 2018 WL 692141 (W.D.N.Y. Feb. 1, 2018) (remanding when
the ALJ did not support his finding that plaintiff needed to change position every thirty
minutes}; Stansfield v. Berryhill, No. 17-CV-6264-FPG, 2018 WL 3120572, at *4
(W.D.N.Y. June 26, 2018) (remanding where ALJ, without a medical opinion, made highiy
specific determination requiring three five-minute breaks).

The ALJ also erred in determining the mental portion of her RFC. She found
Plaintiff could perform simple routine repetitive tasks with simple work-related decisions,
and occasional interaction with others. (Tr. 102). However, it is unclear how the ALJ
determined these limitations, as she did not rely on any medical opinion evidence. As
stated above, the ALJ only assigned “some” weight to Dr. Zali's opihion. (Tr. 109).
Further, as the ALJ found at step two, Plaintiff had severe mental! impairments, namely,
affective disorder and anxiety disorder. (Tr. 99). While there are some cases where an
ALJ may use “common sense” io determine the limitations in an RFC determination, she
may not. do so where there are severe mental impairments. See Jones v. Colvin, No. 14-
CV-556S, 2015 WL 5126151, at *4 (W.D.N.Y. Sept. 1, 2015) (“Here, because the ALJ
concluded that Plaintiffs depression was significant enough to constitute a severe
impairment, his subsequent failure to obtain a medical assessment of the extent of that

impairment from either a treating or consultative examiner quantifying Plaintiffs mental

~{2-

 
Case 1:19-cv-00293-MJR Document 12 Filed 06/02/20 Page 13 of 14

limitations rendered the record incomplete.”). While ALUs have leeway to make “common
sense judgments,” this “does not typically extend to the determination of mental
limitations, which are by their very nature ‘highly complex and individualized.” Dye v.
Comm'r of Soc. Sec., 351 F. Supp. 3d 386, 392-93 (W.D.N.Y. 2019) (remanding where
ALJ made RFC determination without opinion evidence, because mental impairments are
“by their very nature highly complex and individualized”); see also Lilley v. Berryhill, 307
F.Supp.3d 157, 161 (W.D.N.Y. 2018) (quoting Nasci v. Colvin, No. 6:15-CV-0947(GTS),
2017 WL 902135, at “26 (N.D.N.Y. Mar. 7, 2017)) (remanding, finding that without opinion
evidence with respect to mental impairments, the ALJ did not satisfy duty to complete the
record); Deshotel v. Berryhill, 313 F. Supp. 3d 432, 435 (W.D.N.Y. 2018) (remanding,
holding that ALJ may not make common sense judgments with regard to mental
limitations as they are “highly complex and individualized.”).

Finally, as-there were no opinions assessing Plaintiff's physical limitations, and the
ALJ rejected the only opinion assessing Plaintiff's mental limitations, the ALJ should have
obtained new medical opinion evidence. Without a medical opinion, the ALJ has left a
gap in the record requiring further development. Rosa v. Callahan, 168 F.3d 72, 79 (2d
Cir. 1999) (rejecting medical opinion left gaps in the record triggering duty to develop the
record). “As a general rule, where the transcript contains only diagnostic evidence and
no opinion from a medical source about functional limitations ..., to fulfill the responsibility
to develop a complete record, the ALJ must recontact the treating source, order a
consultative examination, or have a medical expert testify at the hearing.” Nanartowich
v. Comm'r of Soc. Sec. Admin., No. 17-CV-6096P, 2018 WL 2227862, at *11~-12

(W.D.N.Y. May 16, 2018) (quoting Gross v. Astrue, No. 12-CV-6207P, 2014 WL 1806779,

-413-
Case 1:19-cv-00293-MJR Document 12 Filed 06/02/20 Page 14 of 14

at *18 (W.D.N.Y. May 7, 2014)). Here, the ALJ should have obtained an opinion
assessing Plaintiffs physical limitations, and a new opinion assessing Plaintiffs mental

limitations. Failure to do so, requires remand.

CONCLUSION
For the reasons stated, Plaintiff's motion for judgment on the pleadings (Dkt. No.
8) is granted, the Commissioner’s motion for judgment on the pleadings (Dkt. No. 9) is
denied, and this case is remanded for further administrative proceedings consistent with
this Decision and Order.
The Clerk of Court shall take all steps necessary to close this case.
SO ORDERED.

Dated: June 2, 2020
Buffalo, New York

.

MICHAEL J. R
United States Magistrate Judge

-14-
